                                                                     Case 21-10537-JTD                    Doc 6          Filed 04/16/21                  Page 1 of 1
                                                                                               Claims Register as of 04/16/2021
                                                                                                         Sorted by Claim Number


 Claim
  No.         Name                   Attention                    Address 1                 Address 2        Address 3    City      State    Zip    Date Filed Amount Class(es) Total Amount Unsecured Secured Priority Administrative
                           Attn: Lynette Smith Credit &
  15 Clark Pest Control    Collections Manager            555 N Guild Ave                                               Lodi        CA      95240   03/16/2021   General Unsecured   $5,620.00   $5,620.00
  142 Niagara Bottling LLC c/o Best Best & Krieger LLP    Attn: Caroline R. Djang, Esq. 18101 Von Karman Ave Suite 1000 Irvine      CA      92612   04/12/2021   General Unsecured   Withdrawn   Withdrawn
  142 Niagara Bottling LLC c/o Best Best & Krieger LLP    Attn: Caroline R. Djang, Esq. 18101 Von Karman Ave Suite 1000 Irvine      CA      92612   04/12/2021   Secured             Withdrawn               Withdrawn
  153 GreatWay Roofing Attn: Dawn Espinosa                622 Calle Plano                                               Camarillo   CA      93012   04/15/2021   General Unsecured   $965.00     $965.00




In re: Pinnpack P, LLC
Case No. 21-10537 (JTD)                                                                                                                                                                                                      Page 1 of 1
